Citation Nr: 1503491	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a back disorder

4.  Entitlement to service connection for a lung disorder due to asbestos exposure.

5.  Entitlement to a compensable disability rating for service-connected onychomycosis/dermatophytosis of the bilateral toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hearing loss, a back disability and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus is related to active military service.  

2.  The Veteran's onychomycosis of the bilateral toes is manifested by subjective complaints of discomfort due to ingrown toenails and objective evidence of discoloration and thickening of the toenails.  It involves less than 5 percent of the entire body, exposed areas are not affected and it has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable disability rating percent for onychomycosis of the bilateral toes have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7899-7813, 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting the Veteran's service connection claim for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this issue, such error was harmless and will not be further discussed.  

Regarding the increased rating claim, the Veteran is appealing the initial rating assigned to onychomycosis of the bilateral toes.  The May 2007 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the May 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The May 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating onychomycosis and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in May 2007 and March 2013, private treatment records, lay statements by the Veteran, and a transcript of the Board hearing

The May 2007 VA examination report is inadequate for rating purposes as the examiner did not discuss the affected area in terms of percent of total area and exposed area affected.  

The March 2013 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran and evaluated the Veteran with respect to symptoms of onychomycosis of the bilateral toes.  The examiner also discussed how it impacts his ability to work.  Thus, the Board finds the VA examination is adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.





II.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his tinnitus was caused by acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise while working as a refrigeration mechanic and working near air planes during military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a December 2007 VA treatment record shows that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise from working as a refrigeration repairman.  His DD Form 214 reveals that his military occupational specialty (MOS) was refrigeration and air condition specialist.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record contains a negative medical opinion.  The VA examiner in March 2013 provided the opinion that the Veteran's tinnitus is less likely as not related to military service based on normal hearing during military service.  The Board finds that this opinion is of low probative value as the examiner did not discuss the Veteran's lay statements of continuous symptoms of tinnitus since active military service.  

The evidence of record shows that the Veteran has asserted he has experienced tinnitus since active military service.  See Hearing Transcript at 13 and 16.  The Veteran is competent and credible to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board has determined that there is nothing in the record that contradicts the Veteran's assertions of continuous tinnitus since discharge from service or indicates that these statements are not credible.  While the Veteran's currently diagnosed tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had tinnitus symptoms in service and that those symptoms have persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

III.  Criteria and Analysis of Increased Rating

The RO granted the Veteran's service connection claim for onychomycosis of the bilateral toes in a May 2007 rating decision.  The Veteran appealed this decision asserting that his disability warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable disability rating for his onychomycosis of the bilateral toes under Diagnostic Code 7899-7813.  Diagnostic Code 7813 contemplates disability due to dermatophytosis and directs that disabilities such as onychomycosis, or tinea pedis of the feet, be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014). 

In this case, the manifestations of the Veteran's service-connected onychomycosis of the bilateral toes more closely approximate dermatitis.  Under Diagnostic Code 7806, a 10 percent disability rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there was constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

The Board finds that a compensable disability rating for the Veteran's onychomycosis of the bilateral toes is not warranted at any time during the appeal.  The March 2013 VA examination reveals that the Veteran's onychomycosis of the bilateral toes encompasses less than 5 percent of the entire body.  It does not affect any exposed area of the body.  The Veteran testified that his onychomycosis of the bilateral toes affects almost all of his toenails.  VA treatment records and the March 2013 VA examination reveal that the Veteran's onychomycosis has only been treated with clotrimazole, a topical medication throughout the appeal period.  There is no evidence that indicates the Veteran's onychomycosis has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Based on the foregoing, the Board concludes that the Veteran does not meet the criteria for compensable disability rating under Diagnostic Code 7806 at any time during the appeal period.  

The Board has considered whether any other diagnostic codes pertaining to the skin are applicable in this case.  The diagnostic codes pertaining to scars and disfigurement are not applicable, as the Veteran's disability picture is one of discoloration and thickness of the toenails rather than scarring and the manifestations are not shown to disfigure the head, face, or neck.  Therefore, a rating under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not appropriate.  The Veteran's onychomycosis has not been diagnosed with any of the disabilities contemplated by Diagnostic Codes 7815-7830.  Accordingly, a rating under those diagnostic codes would also not be appropriate. 

VA regulation provides that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected onychomycosis of the bilateral toes is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's onychomycosis of the bilateral toenails with the established criteria found in the rating schedule for dermatitis or eczema shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The symptoms of the Veteran's onychomycosis include discoloration and thickness of the toenails.  The Veteran tries to keep his toenails trimmed, because the onychomycosis causes discomfort when he walks due to thick ingrown toenails.  The evidence does not show that the Veteran's service-connected onychomycosis has caused marked interference with his employment, has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable disability rating for service-connected onychomycosis of the bilateral toes is denied.


REMAND

The Veteran was provided with a VA examination for his hearing loss in March 2013.  Unfortunately, the examiner was unable to obtain valid and reliable hearing test results from the Veteran even after he was reinstructed and counseled regarding the inconsistencies in test results.  The examiner provided the opinion that it is less likely than not that the Veteran's hearing loss is the result of military service.  The Board notes that the examiner specifically noted that he was only able to find military hearing test results on a National Guard enlistment physical dated in December 1980.  However, the claims file also contains the Veteran's enlistment examination dated in March 1971 and separation examination dated in March 1974.  Although parts of these examinations are unreadable, most of the audiogram results are legible.  Furthermore, the examiner did not address the Veteran's lay statements of continuous hearing problems since service.  Accordingly, the Veteran should be provided with another VA examination and opinion.    

With respect to the Veteran's service connection claim for a back disability, the Veteran was not provided with a VA examination.  Post service treatment records show that the Veteran has a current diagnosis of a back disorder.  Furthermore, the Veteran testified that he injured his back in service and he has had continuous back pain since service.  See Hearing Transcript at 18-19.  Thus, the Veteran should be provided with a VA examination and opinion.

With respect to the Veteran's service-connection claim for a lung disorder due to asbestos exposure, the Veteran was not provided with a VA medical opinion.  It is likely that the Veteran was exposed to asbestos in service as a refrigeration repairman.  Furthermore, a CT scan dated in July 2010 shows that the Veteran has calcification of the pleural space.  There was a notation that it is possible the calcification of the pleural space is secondary to asbestos exposure.  As the evidence shows that the Veteran has a current lung disorder that may be related to asbestos exposure in service, the Veteran should be provided with a VA examination and opinion.

The Veteran also testified that he has received treatment for his back and lungs through the VA since he was discharged from service in 1974.  He indicated that he received all his VA treatment at the Frank Tejeda VA Outpatient Clinic.  On remand, the AMC/RO should attempt to obtain these records.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his disabilities on appeal to include any VA treatment from 1974 to the present as testified by the Veteran during the October 2014 Board hearing.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  Furthermore, the RO should attempt to obtain any outstanding VA treatment records from the Frank Tejeda VA Outpatient Clinic with respect to his lungs and back from 1974 to the present.  All appropriate documentation and procedures should be followed.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology shown in service (to include any evidence of decreased hearing) or loud noise exposure.  

The examiner should provide an explanation for all conclusions reached and discuss the Veterans report of persistent symptoms since service and any evidence of a decrease in hearing acuity during service with consideration that service connection has been established for tinnitus.

3. After action paragraph 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to his service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide an opinion on whether it is as likely as not (i.e., a fifty percent or greater probability) that the Veteran's degenerative disc disease and any other back disorder found on examination is related to active military service to include any symptomatology shown in service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of continuous symptoms of back pain since active military service.

4. After completing action paragraph 1 and associating any outstanding evidence with the claims file, schedule the Veteran for an examination with respect to his service connection claim for a respiratory/lung disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the respiratory/lung disorder found on examination or documented in the treatment records is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include exposure to asbestos.  

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the private CT scan conducted in July 2010 and the notation that it is possible the calcification of the pleural space is secondary to asbestos exposure.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


